Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 14, 2020

                                     No. 04-20-00305-CV

                        IN THE INTEREST OF A.K.P., A CHILD,

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-01650
                     Honorable Charles E. Montemayor, Judge Presiding


                                       ORDER

       On August 26, 2020, because there was no signed, final order in the underlying case, we
dismissed this appeal for want of jurisdiction. On August 31, 2020, Appellant timely filed a
motion for rehearing. See TEX. R. APP. P. 49.1. The court requests that the Department file a
response to Appellant’s motion. See id. R. 49.2.
       If the Department chooses to file a response, it must file the response, or a motion for
extension of time to file a response, within SEVEN DAYS of the date of this order.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of September, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court